            Case 1:20-cv-06150-CM Document 7 Filed 08/07/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

YVONNE FROST,
                              Plaintiff,
                                                               20-CV-6150 (CM)
                     -against-
                                                               ORDER OF DISMISSAL
NYC PARKS; COURT OF APPEALS, CITY                              UNDER 28 U.S.C. § 1651
OF NEW YORK (HRA); NYC MTA; NYPD,
                              Defendants.

COLLEEN McMAHON, Chief United States District Judge:

        By order dated November 7, 2019, the Court barred Plaintiff from filing any new civil

action in this Court in forma pauperis (IFP) without first obtaining from the Court leave to file.

See Frost v. City of New York (HRA), ECF 1:19-CV-8936, 6 (S.D.N.Y. Nov. 7, 2019). Because

Plaintiff continued to file scores of new frivolous actions after the bar order, the Court imposed

additional filing restrictions on her. See Frost v. NYPD, ECF 1:20-CV-0417, 5 (S.D.N.Y. Feb. 14,

2020) (requiring Plaintiff to submit with any new complaint a motion for leave to file; a copy of

the February 14, 2020 order; the relevant fees or IFP application; and a statement, made under

penalty of perjury, stating that the claims are not frivolous or in bad faith, that the lawsuit is not

brought for any improper purpose, such as to harass or cause unnecessary delay, and that the

filing complies with this Court’s orders, the Federal Rules of Civil Procedure, and this Court’s

Local Rules).

        On August 5, 2020, Plaintiff filed this new complaint. 1 With the exception of a copy of

the Court’s February 14, 2020 order, she has submitted the required documents to comply with

the Court’s February 14, 2020 filing restrictions. The Court has reviewed Plaintiff’s submissions

and concludes that this action is not a departure from Plaintiff’s pattern of vexatious and


        1
         A review of the Court’s records reveals that Plaintiff has filed 25 new complaints since
July 2, 2020.
             Case 1:20-cv-06150-CM Document 7 Filed 08/07/20 Page 2 of 3



nonmeritorious filings. Plaintiff fails to allege any facts suggesting that she has a plausible claim

for relief. Because Plaintiff has failed to show good cause why she should be permitted to file

this new action, the Court denies her leave to file this action. The Court directs the Clerk of

Court to close this action.

       Plaintiff is warned that the continued submission of frivolous complaints may result in

the imposition of additional sanctions, including further restrictions on her filing any new civil

actions in this Court, and monetary penalties.

                                          CONCLUSION

       The Clerk of Court is directed to transmit a copy of this order to Plaintiff and note service

on the docket. 2

       The Court denies Plaintiff’s application to proceed IFP and her motion for leave to file

this new civil action. (ECF Nos. 1, 6.) The orders barring Plaintiff from filing any new civil

actions in this Court IFP without first seeking permission of the Court remain in effect. Plaintiff

is warned that the continued submission of frivolous complaints may result in the imposition of

additional sanctions, including further restrictions on her filing any new civil actions in this

Court and monetary penalties.

       The Clerk of Court is directed to close this action.




       2
           Plaintiff has consented to electronic service of Court documents. (ECF No. 3.)
                                                    2
            Case 1:20-cv-06150-CM Document 7 Filed 08/07/20 Page 3 of 3



         The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from this order

would not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal.

See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

Dated:     August 7, 2020
           New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge




                                                  3
